          Case 1:19-cr-00220-NONE-SKO Document 21 Filed 04/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           Case No. 1:19-cr-00220-NONE-SKO

12                  Plaintiff,                           ORDER DENYING DEFENDANT’S
                                                         MOTION FOR BAIL REVIEW
13           v.
                                                         (ECF Nos. 18, 19)
14   LUIS JAVIER MERANCIO,

15                  Defendant.

16

17          On April 20, 2020, Defendant Luis Javier Merancio filed a motion for bail review

18 seeking to be released from custody. An amended motion was filed on April 21, 2020. The

19 United States of America (“the Government”) filed an opposition to the motion on April 24,
20 2020. A hearing on Defendant’s motion was held on April 27, 2020. Defendant appeared in

21 custody by video from the Fresno County Jail. Counsel Serita Rios appeared by video for

22 Defendant.     Counsel Stephanie Stokman appeared by video for the Government.              Having

23 considered the moving papers and the arguments presented at the April 27, 2020 hearing the

24 Court shall deny Defendant’s motion for bail review.

25          A bail hearing “may be reopened, before or after a determination by the judicial officer,

26 at any time before trial if the judicial officer finds that information exists that was not known to
27 the movant at the time of the hearing and that has a material bearing on the issue whether there

28 are conditions of release that will reasonably assure the appearance of such person as required


                                                     1
          Case 1:19-cr-00220-NONE-SKO Document 21 Filed 04/27/20 Page 2 of 2


 1 and the safety of any other person and the community.” 18 U.S.C. § 3142(f).

 2            The Court finds that Defendant has not shown that new information exists that was not

 3 known at the time of the bail hearing, except the issue surrounding the defendant’s COVID 19

 4 situation. Therefore, except where noted at the hearing, none of the issues raised by Defendant

 5 are new information justifying reopening under section 3142(f). However, based upon the

 6 Defendant’s COVID 19 issue and that basis alone, the Court will reopen the detention hearing.

 7 Based upon the proffer, the Court finds that the conditions offered by Defendant do not

 8 reasonably address the danger to the community that would be posed by the release of Defendant

 9 on bail.

10            For these reasons and the reasons stated on the record, Defendant’s proposed new

11 conditions, along with the additional conditions, do not ensure the Defendant’s appearance or the

12 safety of the community.        Therefore, Defendant’s motion for bail review and release on

13 conditions is DENIED. The Defendant remains detained as a flight risk and danger to the

14 community.

15
     IT IS SO ORDERED.
16

17 Dated:       April 27, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                    2
